Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended February 28, 2007, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended February 28, 2007 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: April 26, 2007 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended February 28, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended February 28, 2007 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: April 26, 2007 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR Period (s) ended February 28, 2007 29X Putnam Floating Rate Income Fund 7BF Putnam Income Strategies Fund 2MF Putnam Small Cap Value Fund Putnam High Income Securities Fund Putnam New Value Fund Putnam High Yield Trust Putnam Health Sciences Trust 2AZ Putnam International Capital Opportunities Fund Putnam Global Natural Resources Fund
